DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it fails as an abstract.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusachi et al. (US 2017/0155145).
Regarding claim 1, Kusachi teaches a nonaqueous electrolyte secondary battery comprising:
a lithium transition metal oxide represented by the compositional formula LiCoaNibMncAldMeO2, 0.8 ≤ a ≤ 0.95, 0.03 ≤ b ≤ 0.25, 0.02 ≤ c ≤ 0.07, 0.005 ≤ d ≤ 0.02, and 0 ≤ e ≤0.02 (para 0022), which overlap Applicant’s claimed values.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 3, the above compound includes aluminum in its core (dopant) (para 0022).
Regarding claims 4 and 5, Me is not required by the independent claim since w may be zero.
Regarding claim 6, Kusachi teaches 0.02 ≤ c ≤ 0.07 (para 0022), which overlaps Applicant’s claimed range of Mn is from 0.010 to 0.035. See MPEP 2144.05.
Regarding claim 7, Kusachi teaches 0.02 ≤ c ≤ 0.07 (para 0022), which at the lower range is significantly close to 0.015. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Regarding claim 8, Kusachi teaches 0.03 ≤ b ≤ 0.25, which overlaps Applicant’s claimed range of Ni from 0.010 to 0.030. See MPEP 2144.05.
Regarding claims 9 and 10, Kusachi teaches 0.03 ≤ b ≤ 0.25 (para 0022), which at the lower range is significantly close to 0.025 and 0.015. See MPEP 2144.05.
Regarding claims 11-13, Kusachi teaches 0.005 ≤ d ≤ 0.02, which is less than 0.055; less than 0.035; and overlaps Applicant’s claimed range for Al being equal to or less than 0.015. See MPEP 2144.05.
Regarding claims 14-16, Me is not required by the independent claim since w may be zero.
Regarding claim 17, Kusachi teaches a plurality of particles (para 0016).
Regarding claim 18, Kusachi teaches positive electrode active material (para 0016).
Regarding claim 19, Kusachi teaches positive electrode 13 (Fig. 2).
Regarding claim 20, Kusachi further teaches anode 14 and separator 15 (Fig. 2).
	
Claims 2 and 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kusachi et al. (US 2017/0155145) in view of Jung et al. (J. Electrochem. Soc. 157, (1) A75-A81, 2010).
Regarding claim 2, Kusachi does not teach the compound further comprises an Al2O3 coating.
Jung, directed to LiCoO2 cathodes for lithium ion batteries, teaches conformal Al2O3 coating on LiCoO2 powders (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise an Al2O3 coating because the coating improved capacity retention of lithium cobalt oxide (abstract); and in the case of Kusachi, the powder is 0.8 ≤ a ≤ 0.95 lithium cobalt oxide.
Regarding claim 21, Kusachi teaches a lithium transition metal oxide represented by the compositional formula LiCoaNibMncAldMeO2, 0.8 ≤ a ≤ 0.95, 0.03 ≤ b ≤ 0.25, 0.02 ≤ c ≤ 0.07, 0.005 ≤ d ≤ 0.02, and 0 ≤ e ≤0.02 (para 0022), which overlap Applicant’s claimed values.
Kusachi does not teach the compound further comprises an Al2O3 coating.
Jung, directed to LiCoO2 cathodes for lithium ion batteries, teaches conformal Al2O3 coating on LiCoO2 powders (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise an Al2O3 coating because the coating improved capacity retention of lithium cobalt oxide (abstract); and in the case of Kusachi, the powder is 0.8 ≤ a ≤ 0.95 lithium cobalt oxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 22, Kusachi teaches the particle includes aluminum in its core, which is interpreted as a dopant (para 0022).
Regarding claims 23, Kusachi teaches 0.02 ≤ c ≤ 0.07 (para 0022), which overlaps Applicant’s claimed range of Mn is from 0.010 to 0.035. See MPEP 2144.05.
Regarding claims 24, Kusachi teaches 0.02 ≤ c ≤ 0.07 (para 0022), which overlaps Applicant’s claimed range of Mn is from 0.010 to 0.025. See MPEP 2144.05.
Regarding claims 25, Kusachi teaches 0.02 ≤ c ≤ 0.07 (para 0022), which at the lower range is significantly close to 0.015. See MPEP 2144.05.
Regarding claim 25, Kusachi teaches 0.03 ≤ b ≤ 0.25, which overlaps Applicant’s claimed range of Ni from 0.010 to 0.030. See MPEP 2144.05.
Regarding claim 26-29, Kusachi teaches 0.03 ≤ b ≤ 0.25, which at the lower range is significantly close to 0.025, 0.020, and 0.015. See MPEP 2144.05.
Regarding claims 30-32, Kusachi teaches 0.005 ≤ d ≤ 0.02, which is less than 0.035; less than 0.025; and overlaps Applicant’s claimed range for Al being equal to or less than 0.015. See MPEP 2144.05.
Regarding claims 33 and 34, Me is not required by the independent claim since s may be zero.
Regarding claim 35, Kusachi teaches a plurality of particles (para 0016).
Regarding claim 36, Kusachi teaches positive electrode 13 (Fig. 2).
Regarding claim 37, Kusachi further teaches anode 14 and separator 15 (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723